Title: From Alexander Hamilton to Timothy Taylor, 27 September 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            N. York Sept. 27th. 1799
          
          I have to acknowledge the rect. of your letter of the 22d. Inst. with the inclosed monthly recruiting return &c.
          The recommendation of Mr. Brown in the room of Capt. Chew was forwarded and I will make inquiry respecting the result, concerng. what has been done in the matter But I request you to consider whether at this late Stage of the business the appointment of Mr. Brown to succeed Capt. Chew (which I take to be your meaning) would not be likely to give disgust to the Officers, and whether it would not be proper that the Captaincy be filled by the Senior Lieutenant and to inform of me of your opinion.
          If by the State It would seem that by your I conceive infer from your letters that no money has been received from by your Soldiers on Account of pay; and yet it appears from the Statement, at foot, extracted from a return of the Paymaster General that money has been forwarded to the Paymaster of your Regt for that object; you will please to request require from the Paymaster him a Summary of the application of the monies expended by him and the objects of expenditure the remitted received by him, & transmit it to me. I am assured that two months pay will be immediately forwarded for your regiment—
          With great consideration &
          Col: Taylor
        